a
[
[
&
‘
:
P
&
i
(
|

 

 

Case 1:21-cr-00028-APM Document 331 Filed 08/04/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :
v :
THOMAS CALDWELL, :
DONOVAN CROWL,
JESSICA WATKINS,
SANDRA PARKER,
BENNIE PARKER,
LAURA STEELE,
KELLY MEGGS,
CONNIE MEGGS,
KENNETH HARRELSON,
ROBERTO MINUTA,
JOSHUA JAMES,
JONATHAN WALDEN,
JOSEPH HACKETT,
JASON DOLAN,
WILLIAM ISAACS,
DAVID MOERSCHEL, and
BRIAN ULRICH,

Defendants.

CRIMINAL NO. 21-cr-28-APM

Case No.1:21-cr-28

Assign to: Judge Amit P. Mehta

Date Assigned: 08/04/2021

Description: SUPERSEDING INDICTMENT (B)
Case Related to 21-cr-28 (APM)

rai A

a

 

NS Am HR ke omg

SAE SE 8 A arg
 

Case 1:21-cr-00028-APM Document 331 Filed 08/04/21 Page 2 of 2

ORDER

This matter having come before the Court pursuant to the application of the United States
to seal the Fifth Superseding Indictment and the arrest warrant for Brian Ulrich, the Court finds
that, because of such reasonable grounds to believe the disclosure will result in flight from
prosecution, destruction of or tampering with evidence, and serious jeopardy to the investigation,
the United States has established that a compelling governmental interest exists to justify the
requested sealing.

1. IT IS THEREFORE ORDERED that the application is hereby GRANTED, and that
the Fifth Superseding Indictment, the arrest warrant for Brian Ulrich, and other related materials,
the instant application to seal, and this Order are sealed until Monday, August 9, 2021, at 12:00
p.m.

2. IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the
public docket of the Fifth Superseding Indictment and the arrest warrant for Brian Ulrich until
Monday, August 9, 2021, at 12:00 p.m.

3. IT IS FURTHER ORDERED that the government may obtain copies of these

filings and may provide copies of them to law enforcement as necessary to effect the arrest of
~ Robin M.

_ Meriweather
*2021.08.04

Brian Ulrich.

   
  

Date: August 4, 2021 “4 ci
ROBIN M. MERIWEATHER
UNITED STATES MAGISTRATE JUDGE

 

‘52:45 -04'00'
